Citation Nr: 0306621	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-06 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Board notes that additional development was completed 
with respect to the issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  Although the veteran 
has not been provided with a copy of the VA examination 
report, which was obtained through this development, there is 
no resulting detriment to the veteran in view of the 
following favorable decision with respect to the issue 
remaining on appeal.  


FINDING OF FACT

The veteran has a psychiatric disability, diagnosed as major 
depressive disorder secondary to the veteran's service 
connected right eye disorder and post-traumatic stress 
disorder (PTSD) due to an inservice stressor.


CONCLUSION OF LAW

Chronic psychiatric disorders, diagnosed as major depression 
and PTSD, warrant service connection.  38 U.S.C.A. §§ 1101, 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2002). 



 

REASONS AND BASES FOR FINDING AND CONCLUSION

The issue on appeal involves the veteran's claims of 
entitlement to service connection for a psychiatric disorder.  
Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
compensation can be awarded for a nonservice-connected 
disability that is aggravated by a service-connected 
disability for the degree of disability over and above the 
degree of disability existing prior to the aggravation, even 
if the service-connected disability is not the proximate 
cause of the nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448-449 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the benefit of the doubt rule is 
inapplicable when the Board finds that a preponderance of the 
evidence is against a particular claim.  Ortiz v. Principi, 
274 F.3d 1361, 1366 (Fed. Cir. 2001).

The Board notes that the veteran's service medical records do 
not show psychiatric symptoms.  The first medical record of 
any psychiatric impairment is upon VA psychiatric examination 
in October 1998.  This examination report notes that, 
although the veteran had not received any kind of psychiatric 
treatment, he had experienced recurrent periods of depression 
during his life after discharge from military service.  He 
was diagnosed as having major depression, chronic, recurrent.

VA outpatient treatment records reflect that the veteran has 
been in receipt of follow-up treatment at the Mental Health 
Clinic since 1998.  

A January 2000 Disability Determination and Transmittal from 
the Social Security Administration reflects that the veteran 
was found to be disabled due to affective disorder as a 
primary diagnosis and functional nonpsychotic anxiety related 
disorders as secondary diagnoses.  The medical evidence in 
support of this determination reflects treatment for various 
disorders to include psychiatric complaints.  

During his July 2002 Travel Board hearing, the veteran 
testified that he had not been diagnosed with a psychiatric 
disorder prior to enlistment.  He stated that the condition 
of his eye causes him to feel depression and anxiety.  In 
this regard, it is noted that the veteran has been granted 
service connection for retinitis of the right eye, currently 
rated as 30 percent disabling.

A February 2003 report of VA examination for mental disorders 
reflects the examiner reviewed that the veteran's claims 
file.  This examination report shows that the veteran was 
diagnosed as having psychiatric disorders, to include major 
depressive disorder.  The examination report also includes 
the examiner's impression that the veteran has a major 
depressive disorder that appears to have been contributed to 
by his serious eye difficulties, which developed while he was 
in basic training.  The examiner concluded that the veteran's 
eye difficulties contribute quite significantly to his 
depressive difficulties.  In addition, the examiner also 
diagnosed PTSD, which he attributed to the veteran's exposure 
to other wounded servicemen while in service. The Board notes 
that the veteran gave testimony concerning his inservice 
convalescence at his personal hearing in July 2002.

Upon consideration of the foregoing and the absence of any 
evidence to the contrary, it is the opinion of the Board that 
the evidence supports a finding that the veteran's service 
connected right eye disorder has resulted in a psychiatric 
disorder, diagnosed as major depressive disorder and that he 
also has PTSD due to a stressor experienced while on active 
duty. Accordingly, service connection for a psychiatric 
disability, diagnosed as a major depressive disorder and 
PTSD, is warranted. The benefit of the doubt is resolved in 
the veteran's favor. 38 U.S.C.A. §§ 1101, 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.310.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
Board need not consider whether there has been full 
compliance with the notice and assistance provisions of VCAA 
since there is no resulting prejudice to the veteran as a 
result of any failures in this regard in light of the Board's 
favorable determination as to the issue on appeal.










ORDER


Entitlement to service connection for a psychiatric disorder, 
diagnosed as a major depressive disorder and PTSD is granted.






		
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

